Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 03/23/2021. In virtue of this communication, claims 1-20 filed on 03/23/2021 are currently pending in the instant application.
                                                    
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 09/15/2021, 07/20/2022, and 09/20/2022 are in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 03/23/2021 have been reviewed by Examiner and they are acceptable.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6, 9,11-13,15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghadiok et al. (US 2019/0137280).

As per claim 1, A method for extracting a geographic location point spatial relationship, comprising: “determining geographic location point pairs comprised in real-scene images by performing signboard recognition on the real-scene images collected by terminal devices;” (Ghadiok, ¶[0023] discloses the system at a primary vehicle can identify landmarks (e.g., and generate landmark data that enables the landmark to be re-identified) and associate the landmarks with geographic locations, and store the landmark data and the associated geographic locations at a remote database. ¶ [0037] discloses the landmark detection module functions to detect that a landmark is depicted in image data (e.g., in an image frame, in an image sequence). ¶ [0040], discloses the landmarks being ‘stop sign” or “street sign”.)
 “acquiring at least two real-scene images collected by the same terminal device and comprising the same geographic location point pair;” (Ghadiok ¶[0037], discloses The landmark detection module functions to detect that a landmark is depicted in image data (e.g., in an image frame, in an image sequence). Examiner notes the citation would be interpreted as two real-scene images that are displaying an image associated with a same geographical location. Also, see Fig. 7 disclosing two stop signs being identified.)
 “and determining a spatial relationship of the same geographic location point pair by using shooting parameters of the at least two real-scene images.” (Ghadiok ¶[0076], discloses Generating the landmark database can include producing one or more maps (e.g., sparse map with landmarks for each unit region), matrices (e.g., sparse matrices), tables, or other data structures. The maps can be static, be generated in real- or near-real time, or otherwise determined. Different data structures can be generated for different: geographic regions (e.g., overlapping, non-overlapping; covering the same or different area; etc.), landmark densities, location estimate resolution or precision, operation context (e.g., day/night), route, user account, or any other variable. Different instances of the method can use the same or different set of maps. For example, S500 can include referencing a global map of fiducial landmarks, given a GPS estimate of vehicle pose (and/or landmark pose) and camera information.)
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the various embodiments of reference Ghadiok, wherein the combination would allow for the system of the claim to include imaging device parameters to detect location of landmarks . One skilled in the art would have been motivated to modify Ghadiok in this manner in order to utilize the additional step of using shooting parameters and global location data. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claims 11 and 20 have been analyzed and are rejected for the reasons indicated in claim 1 above.

As per claim 2, in view of claim 1, “wherein the determining geographic location point pairs comprised in real-scene images by performing signboard recognition on the real-scene images collected by terminal devices comprises:” (Ghadiok ¶ [0037] discloses the landmark detection module functions to detect that a landmark is depicted in image data (e.g., in an image frame, in an image sequence). ¶ [0040], discloses the landmarks being ‘stop sign” or “street sign”. Also, see Fig. 7 disclosing two stop signs being identified. ¶[0076],discloses the generated data is real-time data.)
“acquiring the real-scene images collected by the terminal devices;” Ghadiok (¶[0045], discloses In operation, the system can extract fiducials from video, images, ¶[0076],discloses the generated data is real-time data.)
 “performing signboard discrimination on the real-scene images to screen out real-scene images comprising at least two signboards;” (Ghadiok ¶ [0045], discloses In operation, the system can extract fiducials from video images, the landmarks (fiducials) can include: road signs (stop sign, yield sign, pedestrian crossing sign, street names, exit sign, etc.), road markings (stop bar, stop lines, limit lines, lane markings), light poles, curbs, intersection detail, signal lighting detail, road and roadside infrastructure, streetlight, traffic light, logos (e.g., gas station logos), storefronts, topiary (e.g., trees, bushes), road markings (lane markings), mailboxes, fire hydrants, and/or any other suitable landmark or fiducial (e.g., optical fiducial). ¶[0040], discloses the first classification module determines a landmark class (e.g., “street sign”) for a landmark depicted in the image data, and the second classification module determines a landmark subclass for the landmark (e.g., “stop sign”). ¶[0076],discloses the generated data is real-time data.)
 “and performing signboard text recognition on the real-scene images comprising at least two signboards to determine geographic location point pairs comprised in the real-scene images.” (Ghadiok, ¶ [0051], discloses determining landmark parameters for the detected landmark S110 (example shown in FIG. 7). S110 can be performed by one or more feature detection modules, feature extraction modules, or by any other suitable module. The applied feature detection module can be selected based on: the time of day, the estimated location, a determined unit region (e.g., unit map and/or subunit of a global map associated with the global system location) or otherwise selected. Landmark parameters can include: the landmark location in the image frame, the landmark scale and/or area occupied in frame, the number of pixels corresponding to the landmark, the landmark shape, the landmark pose relative to the sensor system (e.g., based on the distances between adjacent detected landmark features, such as corners), the landmark pose relative to the vehicle, colors (e.g., of the front, back, and/or sides of the landmark), the landmark relationship to other landmarks in the same or different frame/signal (e.g., distribution of detected landmarks, distance between landmarks, relative size, pose, relative position in frame, etc.), text (e.g., textual indicator) or patterns appearing on the landmark or in the frame (e.g., image), reflectivity, or any other suitable information. ¶ [0076], discloses Generating the landmark database can include producing one or more maps (e.g., sparse map with landmarks for each unit region), matrices (e.g., sparse matrices), tables, or other data structures. The maps can be static, be generated in real- or near-real time, or otherwise determined. Different data structures can be generated for different: geographic regions (e.g., overlapping, non-overlapping; covering the same or different area; etc.), landmark densities, location estimate resolution or precision, operation context (e.g., day/night), route, user account, or any other variable. Different instances of the method can use the same or different set of maps. For example, S500 can include referencing a global map of fiducial landmarks, given a GPS estimate of vehicle pose (and/or landmark pose) and camera information.)
Claim 12 has been analyzed and is rejected for the reasons indicated in claim 2 above.
As per claim 3, in view of claim 2, Ghadiok discloses wherein before the performing signboard text recognition on the real-scene images comprising at least two signboards, the method further comprises: clustering, based on a positioning distance among the real-scene images, the screened out real-scene images comprising at least two signboards, to obtain more than one similar positioning class cluster; further clustering images in the similar positioning class cluster based on content similarity respectively, to obtain more than one similar content class cluster; and performing the signboard text recognition on real-scene images in the similar content class cluster respectively.” (Ghadiok, ¶ [0045] discloses the pattern of fiducials (e.g., spatial pattern) and/or parameter values associated with a known vehicle location; and/or any other suitable association, ¶ [0051], discloses determining landmark parameters for the detected landmark S110 (example shown in FIG. 7). S110 can be performed by one or more feature detection modules, feature extraction modules, or by any other suitable module. The applied feature detection module can be selected based on: the time of day, the estimated location, a determined unit region (e.g., unit map and/or subunit of a global map associated with the global system location) or otherwise selected. Landmark parameters can include: the landmark location in the image frame, the landmark scale and/or area occupied in frame, the number of pixels corresponding to the landmark, the landmark shape, the landmark pose relative to the sensor system (e.g., based on the distances between adjacent detected landmark features, such as corners), the landmark pose relative to the vehicle, colors (e.g., of the front, back, and/or sides of the landmark), the landmark relationship to other landmarks in the same or different frame/signal (e.g., distribution of detected landmarks, distance between landmarks, relative size, pose, relative position in frame, etc.), text (e.g., textual indicator) or patterns appearing on the landmark or in the frame (e.g., image), reflectivity, or any other suitable information. ¶ [0076], discloses Generating the landmark database can include producing one or more maps (e.g., sparse map with landmarks for each unit region), matrices (e.g., sparse matrices), tables, or other data structures. The maps can be static, be generated in real- or near-real time, or otherwise determined. Different data structures can be generated for different: geographic regions (e.g., overlapping, non-overlapping; covering the same or different area; etc.), landmark densities, location estimate resolution or precision, operation context (e.g., day/night), route, user account, or any other variable. Different instances of the method can use the same or different set of maps. For example, S500 can include referencing a global map of fiducial landmarks, given a GPS estimate of vehicle pose (and/or landmark pose) and camera information.)

Claim 13 has been analyzed and is rejected for the reasons indicated in claim 3 above.

As per claim 5, in view of claim 2, wherein the performing signboard text recognition on the real-scene images comprising at least two signboards comprises: “performing signboard discrimination on the real-scene images comprising at least two signboards, to determine signboard areas; performing ID uniqueness processing on the determined signboard areas in the real-scene images, such that signboard areas referring to the same signboard in the real-scene images use the same ID; determining signboard area ID sequences comprised in the real-scene images and acquiring a frequent item sequence therefrom; and performing text recognition on signboard areas corresponding to IDs in the frequent item sequence.”(¶[0023], [0037] discloses the system at a primary vehicle can identify landmarks (e.g., and generate landmark data that enables the landmark to be re-identified) and associate the landmarks with geographic locations, and store the landmark data and the associated geographic locations at a remote database, to enable other vehicles and/or the same vehicles to retrieve the landmark data and thereby determine the global system location of the system at the vehicle (e.g., the primary vehicle, a second vehicle, etc.) further see ¶[0046], ¶[0066]-[0067] discloses identifying (e.g., selecting, retrieving, etc.) a set of unit regions (e.g., unit maps) encompassed by the vehicle location estimate (e.g., from the secondary location system); and identifying a known landmark within the identified unit region set based on the landmark parameter values. identifying a textual location indicator (e.g., street name, city name, etc.), identifying a set of unit regions (e.g., maps) associated with the location indicator, and identifying a landmark within the identified unit region set based on the landmark parameter values.)
Claim 15 has been analyzed and is rejected for the reasons indicated in claim 5 above.

As per claim 6, in view of claim 5, “wherein the performing text recognition on signboard areas corresponding to IDs in the frequent item sequence comprises: selecting, if a plurality of text recognition results are recognized for signboard areas corresponding to the same ID in the frequent item sequence, one with the highest confidence from the plurality of text recognition results.”(¶[0052] discloses  filtering the detected landmarks based on: contextual parameters (e.g., operation parameters, such as trajectory, route, or angle of approach, time of day, lighting levels, etc.), confidence levels (e.g., feature extraction confidence), or based on any other suitable parameter. For example, S120 can include identifying three landmarks in an image, and filtering the three landmarks to select a single landmark based on the projected (e.g., visible) area of a landmark surface in the image (e.g., based on the landmark having the largest visible area).

As per claim 9, in view of claim 1, “wherein the determining a spatial relationship of the same geographic location point pair by using shooting parameters of the at least two real-scene images comprises: performing geometrical relationship-based calculation by using positioning coordinates of the at least two real-scene images and shooting angles for signboards of the geographic location point pair, to obtain coordinates of two geographic location points in the geographic location point pair; and determining a spatial relationship of the two geographic location points based on the coordinates of the two geographic location points.”(Ghadiok,¶[0068],¶[0070] discloses the global system location is calculated using the determined system angular position and distance from the known landmark location. In a second variation, the global system location is trilaterated based on the known locations for a plurality of landmarks (e.g., based on a plurality of identified landmarks) and the system's determined angular position and distance relative to the respective landmarks (example shown in FIG. 6). However, the global system location can be otherwise determined.)
Claim 18 has been analyzed and is rejected for the reasons indicated in claim 9 above.

Allowable Subject Matter

                  Claims 4, 7-8, 10, 14, 16-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claims 4, 7-8, 10, 14, 16-17, and 19.

						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661